DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 allowable. The restriction requirement between INVENTIONS, as set forth in the Office action mailed on 04/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/08/2021 is WITHDRAWN.  Claims 3-6 and 8, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ERIK PRESTON on 11/11/2021.
The application has been amended as shown on the following page: 

EXAMINERS AMENDMENT

Listing of Claims:

Claim 3 Line 2 has been amended to state: 
--the first peripheral surface of each one of the plurality of peripheral wall recesses includes a first surface extending from the upper end of the;--

Claim 4 Line 2 has been amended to state: 
--the first peripheral surface of each one of the plurality of peripheral wall recesses includes a first surface extending from the upper end of the;--

Claim 4 Line 5-7 has been amended to state: 
--the first surface is a flat surface tilted from another circumferential direction which is opposite to the one circumferential direction, toward the lower side from the upper end of the peripheral wall recess;--

Claim 7 Line 2 has been amended to state: 
--the plurality of peripheral wall recesses include --

Claim 8 Line 2-4 has been amended to state: 
--the second peripheral surface includes a lower surface extending from a lower end of the peripheral wall recess; and 
the lower surface is one of a curved surface that is curved downward and from the--

Claim 10 Line 4 has been amended to state: 
--the electronic components face the plurality of peripheral wall recesses in a radial direction.--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show either alone or in combination the limitations set forth in the independent claims, and specifically does not show the limitations:
Regarding Claim 1 	--the plurality of peripheral wall recesses are provided in the one circumferential direction; and
intervals between the plurality of peripheral wall recesses adjacent to each other in the one circumferential direction are different.--

The Prior Art
The closest prior art of record is Yin USPN 9388824. 
Yin USPN 9388824 discloses 

a motor (stator 13 and rotor corresponding to the stator) to rotate the moving blade; and 
a housing 10 surrounding the moving blade and the motor (see Fig 1B, Fig 2A, & Fig 2B); 
wherein the housing includes a holding portion 101 provided below the moving blade (see Figures) to hold the motor (Column 3 Line 8-12, Column 3 Line 30-39, also see Fig. 2A and Fig. 2B), and a peripheral wall portion (1012,12, Column 3 Line 15-18, Column 3 Line 33-35, Fig. 2A) having a cylindrical shape (the shape of the structure indicated with the lead line for element 1012 in Fig. 2A is cylindrical) centered on the central axis (Fig 2A) and extending upward from a radially outer end portion of the holding portion (Column 3 Line 15-18, Column 3 Line 33-35, Fig. 2A, also see Annotated Figure 2A of Yin USPN 9388824 (Attached Figure 1) in the non-final office action mailed on 07/02/2021); 
the peripheral wall portion includes a plurality of peripheral wall recesses (the peripheral wall portion 1012,12, includes a plurality of recesses as illustrated in Figure 2A; each one of the recesses is a downward triangular shaped recess, and the plurality of recesses extend about the entire cylindrical shape of the peripheral wall portion as illustrated in Figure 2A) that are recessed downward from an upper end of the peripheral wall portion (upper end of the peripheral wall portion = the tip of the triangular portions of protruded portion 12, each of the recesses are recessed downward from the upper end as illustrated in Figure 2A) and connects a space radially inside of the 
the plurality of peripheral wall recesses (i.e. each downward triangular shaped recess in Figure 2A) include a first peripheral surface (the first peripheral surface is either the left angular surface or the right angular surface of the downward triangular recess shape that is/are the peripheral wall recess; i.e. the first peripheral surface is the “opposite second slant surface” described in claim 1 of Yin) that faces one circumferential direction that is opposite to a rotation direction of the moving blade (the one of the angular surfaces that is opposite to a rotation direction of the moving blade 111,11, that one angular surface is the first peripheral surface, Column 4 Line 45-48 states that the second slant surface faces away from the direction of rotation), the first peripheral surface extending in the one circumferential direction from an upper end of the peripheral wall recess (i.e. from a peak of the upper triangular shape adjacent the particular recess) toward a lower side (i.e. toward a valley between the adjacent upper triangle shapes that define the particular downward tringle shape of the particular peripheral wall recess).
Yin USPN 9388824 does not show:  	the plurality of peripheral wall recesses are provided in the one circumferential direction; and
intervals between the plurality of peripheral wall recesses adjacent to each other in the one circumferential direction are different.


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        



	
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746